DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities:  in line 3, the phrase “comprising system” should be “computer system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,802,120 ("LaChapelle").
Regarding claim 1, LaChapelle discloses a lidar sensor system, comprising: 
a laser source (450, Figs. 10-11) configured to emit an input optical signal (472, Figs. 10-11); 
a semiconductor optical amplifier (460, Figs. 10-11) configured to receive a first portion (440, Figs. 10-11) of the input optical signal (472, Figs. 10-11) and output a modulated optical signal (400, Figs. 10-11), the semiconductor optical amplifier (460, Figs. 10-11) amplifies and modulates (col. 33 line 64 – col. 34, lines 1-6) the first portion (440, Figs. 10-11) of the input optical signal (472, Figs. 10-11) to output the modulated optical signal (400, Figs. 10-11); 
a combiner (420, Figs. 18-19) configured to: 
receive a second portion (430, Figs. 10-11) of the input optical signal (472, Figs. 10-11) and a returned optical signal (410, Figs. 18-19) received responsive to transmission (col. 49, lines 2-4) of at least a portion of the modulated optical signal (400, Figs. 10-11); 
coherently mix (col. 47, lines 1-3, 43-61, Fig. 27) the second portion (430, Figs. 10-11) of the input optical signal (472, Figs. 10-11) with the returned optical signal (410, Figs. 18-19); and 
output mixed optical signals (422a, 422b, Figs. 18-19); and 
a balanced detector (340a, 340b, Figs. 18-19) configured to detect the mixed optical signals (422a, 422b, Figs. 18-19) and generate an output signal (photocurrent ia-ib, Figs. 18-19).
Regarding claim 2, LaChapelle discloses the lidar sensor system of claim 1, further comprising: 
an integrated circuit (455, Fig. 34), wherein the integrated circuit comprises the laser source (450, Fig. 34), the semiconductor optical amplifier (460, Fig. 34), the combiner (420, Fig. 34), and the balanced detector (340a, 340b, Fig. 34).
Regarding claim 3, LaChapelle discloses the lidar sensor system of claim 1, further comprising: 
a pulse generator (480, Figs. 8-9) configured to apply a pulsed signal (I2, Figs. 8-9, col. 33, lines 43-44) to the semiconductor optical amplifier (460, Figs. 8-9) to modulate a gain (col. 5, lines 47-49 and col. 33, lines 40-43) of the semiconductor optical amplifier (460, Figs. 8-9).
Regarding claim 4, LaChapelle discloses the lidar sensor system of claim 3, further comprising: 
an integrated circuit (455, Fig. 34), wherein the integrated circuit comprises the laser source (450, Fig. 34), the semiconductor optical amplifier (460, Fig. 34), the pulse generator (495, Fig. 34 can also generate pulses, col. 69, lines 25-28), the combiner (420, Fig. 34), and the balanced detector (340a, 340b, Fig. 34).
Regarding claim 5, LaChapelle discloses the lidar sensor system of claim 1, further comprising: 
a timing system (controller 150 includes timing system, col. 11, lines 3-12) configured to measure a time of flight (col. 11, line 3) based at least in part on the output signal (photocurrent ia-ib, Figs. 18-19) generated by the balanced detector (340a, 340b, Figs. 18-19).
Regarding claim 7, LaChapelle discloses the lidar sensor system of claim 5, further comprising: 
a pulse generator (480, Figs. 8-9) configured to apply a pulsed signal (I2, Figs. 8-9, col. 33, lines 43-44) to the semiconductor optical amplifier (460, Figs. 8-9) to modulate a gain (col. 5, lines 47-49 and col. 33, lines 40-43) of the semiconductor optical amplifier (460, Figs. 8-9);
wherein the timing system (controller 150 includes timing system, col. 11, lines 3-12, including for example 365, col. 23, line 12) starts a measurement of the time of flight (trigger signal, col. 23 line 12, starts measurement) based on the pulsed signal (I2, Figs. 8-9, col. 33, lines 43-44) from the pulse generator (480, Figs. 8-9, which in turn causes pulse 400 to be emitted, col. 23, lines 13-14) and stops the measurement of the time of flight (col. 23, lines 16-20) based on the output signal generated by the balanced detector (photocurrent ia-ib, Figs. 18-19).
Regarding claim 8, LaChapelle discloses the lidar sensor system of claim 1, wherein an intensity of the input optical signal (472, Figs. 10-11) emitted by the laser source (450, Figs. 10-11) is unmodulated (seed light can be unmodulated, i.e. a continuous wave light, col. 33, lines 18-22, see Figs. 15-16).
Regarding claim 9, LaChapelle discloses the lidar sensor system of claim 1, wherein an intensity of the second portion  (430, Figs. 10-11) of the input optical signal  (472, Figs. 10-11) to be coherently mixed (col. 47, lines 1-3, 43-61) with the returned optical signal (410, Figs. 18-19) is unmodulated (LO light can be unmodulated, i.e. continuous wave light, col. 33, lines 18-22, see Figs. 15-16, 33).
Regarding claim 10, LaChapelle discloses the lidar sensor system of claim 1, wherein the balanced detector (340a, 340b, Figs. 18-19) comprises: 
a first PIN photodiode (340a, Figs. 18-19, col. 9, lines 66-67); and 
a second PIN photodiode (340b, Figs. 18-19, col. 9, lines 66-67); 
wherein the first PIN photodiode (340a, Figs. 18-19) and the second PIN photodiode (340b, Figs. 18-19) detect the mixed optical signals (422a, 422b, Figs. 18-19) and generate the output signal (photocurrent ia-ib, Figs. 18-19); and 
wherein the output signal (photocurrent ia-ib, Figs. 18-19) is a differential photocurrent (ia-ib, Figs. 18-19, col. 53, lines 40-41).
Regarding claim 12, LaChapelle discloses the lidar sensor system of claim 1, being a time of flight lidar sensor system (col. 3, lines 56-57).
Regarding claim 13, LaChapelle discloses the lidar sensor system of claim 1 being included in an autonomous vehicle (col. 13, lines 66-67).
Regarding claim 14, LaChapelle discloses an autonomous vehicle (col. 13, lines 66-67), comprising: 
a lidar sensor system (100, col. 13, line 66), comprising: 
a laser source (450, Figs. 10-11) configured to emit an input optical signal (472, Figs. 10-11); 
a semiconductor optical amplifier (460, Figs. 10-11) configured to receive a first portion (440, Figs. 10-11) of the input optical signal (472, Figs. 10-11) and output a modulated optical signal (400, Figs. 10-11), the semiconductor optical amplifier (460, Figs. 10-11) amplifies and modulates (col. 33 line 64 – col. 34, lines 1-6) the first portion (440, Figs. 10-11) of the input optical signal (472, Figs. 10-11) to output the modulated optical signal (400, Figs. 10-11); 
a combiner (420, Figs. 18-19) configured to: 
receive a second portion (430, Figs. 10-11) of the input optical signal (472, Figs. 10-11) and a returned optical signal (410, Figs. 18-19) received responsive to transmission (col. 49, lines 2-4) of at least a portion of the modulated optical signal (400, Figs. 10-11); 
coherently mix (col. 47, lines 1-3, 43-61, Fig. 27) the second portion (430, Figs. 10-11) of the input optical signal (472, Figs. 10-11) with the returned optical signal (410, Figs. 18-19); and 
output mixed optical signals (422a, 422b, Figs. 18-19); and 
a balanced detector (340a, 340b, Figs. 18-19) configured to detect the mixed optical signals (422a, 422b, Figs. 18-19) and generate an output signal (photocurrent ia-ib, Figs. 18-19).
Regarding claim 15, LaChapelle discloses the autonomous vehicle of claim 14, wherein the lidar sensor system further comprises: 
a timing system (controller 150 includes timing system, col. 11, lines 3-12) configured to measure a time of flight (col. 11, line 3) based at least in part on the output signal (photocurrent ia-ib, Figs. 18-19) generated by the balanced detector (340a, 340b, Figs. 18-19).
Regarding claim 16, LaChapelle discloses the autonomous vehicle of claim 15, wherein the lidar sensor system further comprises: 
processing circuitry (150, col. 23, line 22) configured to determine a distance to a target (130, Fig. 6) in the environment nearby the autonomous vehicle (col 14, lines 1-3) based on the time of flight (col. 11, line 3) measured by the timing system  (controller 150 includes timing system, col. 11, lines 3-12).
Regarding claim 17, LaChapelle discloses the autonomous vehicle of claim 16, further comprising: 
a computing system (3700, Fig. 37) that is in communication with the lidar sensor system, wherein the [computer] system comprises: 
a processor (3710, Fig. 37); and memory (3720, Fig. 37) that stores computer-executable instructions (col. 91, lines 28-29) that, when executed by the processor (3710, Fig. 37), cause the processor (3710, Fig. 37) to perform acts comprising:
controlling the autonomous vehicle (col. 14, lines 4-6) based at least in part on the distance (col. 14, line 19) to the target in the environment nearby the autonomous vehicle  (col. 14, lines 1-61).
Regarding claim 18, LaChapelle discloses the autonomous vehicle of claim 14, wherein the lidar sensor system further comprises: 
a pulse generator (480, Figs. 8-9) configured to apply a pulsed signal (I2, Figs. 8-9, col. 33, lines 43-44) to the semiconductor optical amplifier (460, Figs. 8-9) to modulate a gain (col. 5, lines 47-49 and col. 33, lines 40-43) of the semiconductor optical amplifier (460, Figs. 8-9).
Regarding claim 19, LaChapelle discloses the autonomous vehicle of claim 14, wherein an intensity of the second portion (430, Figs. 10-11) of the input optical signal  (472, Figs. 10-11) to be coherently mixed (col. 47, lines 1-3, 43-61) with the returned optical signal (410, Figs. 18-19) is unmodulated (LO light can be continuous wave light, col. 33, lines 18-22, see Figs. 15-16, 33).
Regarding claim 20, LaChapelle discloses a method of operating a lidar sensor system, comprising: 
emitting an input optical signal (472, Figs. 10-11) from a laser source (450, Figs. 10-11) of the lidar sensor system (100, col. 13, line 66); 
simultaneously amplifying and modulating (col. 33 line 64 – col. 34, lines 1-6) a first portion (440, Figs. 10-11) of the input optical signal (472, Figs. 10-11) to generate a modulated optical signal (400, Figs. 10-11); 
transmitting (125, Figs. 10-11) at least a portion of the modulated optical signal (400, Figs. 10-11) into an environment from the lidar sensor system (col 14, lines 1-3); 
coherently mixing (col. 47, lines 1-3, 43-61, Fig. 27) a second portion (430, Figs. 10-11) of the input optical signal (472, Figs. 10-11) and a returned optical signal (410, Figs. 18-19) received responsive to the transmission (col. 49, lines 2-4) of the modulated optical signal (400, Figs. 10-11) into the environment to output mixed optical signals (422a, 422b, Figs. 18-19); 
generating an output signal (photocurrent ia-ib, Figs. 18-19) based on the mixed optical signals (422a, 422b, Figs. 18-19); and 
measuring a time of flight (col. 11, lines 1-18) based at least in part on the output signal (photocurrent ia-ib, Figs. 18-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle in view of U.S. Patent Publication No. 2021/0055388 ("Feng").
Regarding claim 6, LaChapelle discloses the lidar sensor system of claim 5, further comprising: 
wherein the timing system (controller 150 includes timing system, col. 11, lines 3-12) stops the measurement of the time of flight (col. 23, lines 16-20) based on the output signal generated by the balanced detector (photocurrent ia-ib, Figs. 18-19).
LaChapelle does not disclose a photodetector configured to receive a second portion of the modulated optical signal, the photodetector being triggered by the second portion of the modulated optical signal to cause the timing system to start a measurement of the time of flight.
However, Feng discloses a photodetector (either 40 or 42, Fig. 3) configured to receive a second portion of the modulated optical signal (second reference signal, paragraph [0042]), the photodetector (either 40 or 42, Fig. 3) being triggered by the second portion of the modulated optical signal (second reference signal, paragraph [0042]) to cause the timing system to start a measurement of the time of flight (second reference signal serves a sample of the outgoing LIDAR signal used to detect beat frequency, paragraph [0042], which in turn can be used to extract information such as time of flight, as is well-known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a photodetector as disclosed by Feng in the device of LaChapelle in order to obtain a second time of flight measurement and improve reliability of the system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LaChapelle in view of U.S. Patent Publication No. 2011/0292371 ("Chang").
Regarding claim 11, LaChapelle discloses the lidar sensor system of claim 1, but does not explicitly disclose that the combiner is a coupler with a 180 degree phase shift.
However, Chang discloses a combiner (410, Fig. 4A) with a 180 degree phase shift (paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a combiner with a 180 degree phase shift as disclosed by Chang in the device of LaChapelle in order to obtain enable determination of the Doppler shift frequency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2021/0141067 ("Haraguchi") discloses a lidar sensor system, comprising: 
a laser source (1, Fig. 1) configured to emit an input optical signal (Fig. 1, paragraph [0019]); a semiconductor optical amplifier (3, Fig. 1) configured to receive a first portion of the input optical signal (signal light path, paragraph [0019]) and output a modulated optical signal (pulsed light, paragraph [0019]), the semiconductor optical amplifier (3, Fig. 1) modulates the first portion of the input optical signal (converts into pulsed light, paragraph [0019]) to output the modulated optical signal (pulsed light, paragraphs [0019], [0021]); 
a combiner (8, Fig. 1) configured to: 
receive a second portion of the input optical signal (local oscillator light path, paragraph [0019]) and a returned optical signal received (reception light, paragraph [0019]) responsive to transmission of at least a portion of the modulated optical signal (Fig. 1, paragraph [0019]); 
coherently mix (8, Fig. 1, combines optical signals, paragraphs [0019], [0024]) the second portion of the input optical signal (local oscillator light path, paragraph [0019]) with the returned optical signal (reception light, paragraph [0019]); and output mixed optical signals (combined optical signals, paragraph [0019], [0024]); and 
a balanced detector (9, Fig. 1) configured to detect the mixed optical signals (combined optical signals, paragraphs [0019], [0024]) and generate an output signal (18, Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/             Examiner, Art Unit 2878                                                                                                                                                                                           
/THANH LUU/             Primary Examiner, Art Unit 2878